In the

         United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  12-­‐‑2353  
ALBERTO  VELASCO-­‐‑GIRON,  
                                                                      Petitioner,  
                                         v.  

ERIC  H.  HOLDER,  JR.,  Attorney  General  of  the  United  States,  
                                                         Respondent.  
                          ____________________  

                    Petition  for  Review  of  an  Order  of  the  
                        Board  of  Immigration  Appeals  
                          ____________________  

  ARGUED  NOVEMBER  29,  2012  —  DECIDED  SEPTEMBER  26,  2014  
                 ____________________  

        Before  POSNER,  EASTERBROOK,  and  MANION,  Circuit  Judg-­‐‑
es.  
     EASTERBROOK,   Circuit   Judge.   A   removable   alien   who   has  
lived  in  the  United  States  for  seven  years  (including  five  as  a  
permanent   resident)   is   entitled   to   seek   cancellation   of   re-­‐‑
moval   unless   he   has   committed   an   “aggravated   felony.”   8  
U.S.C.  §1229b(a)(3).  Alberto  Velasco-­‐‑Giron,  a  citizen  of  Mex-­‐‑
ico   who   was   admitted   to   the   United   States   for   permanent  
residence,  became  removable  after  multiple  criminal  convic-­‐‑
2                                                                No.  12-­‐‑2353  

tions.   An   immigration   judge,   seconded   by   the   Board   of   Im-­‐‑
migration   Appeals,   concluded   that   one   of   these   convictions  
is   for   “sexual   abuse   of   a   minor”,   which   8   U.S.C.  
§1101(a)(43)(A)   classifies   as   an   aggravated   felony,   and   that  
Velasco-­‐‑Giron   therefore   is   ineligible   even   to   be   considered  
for  cancellation  of  removal.  In  reaching  that  conclusion,  the  
agency  used  as  a  guide  the  definition  of  “sexual  abuse”  in  18  
U.S.C.   §3509(a)(8)   rather   than   the   one   in   18   U.S.C.   §2243(a).  
See  Matter  of  Rodriguez-­‐‑Rodriguez,  22  I&N  Dec.  991  (BIA  1999)  
(en  banc);  Matter  of  V-­‐‑F-­‐‑D,  23  I&N  Dec.  859  (BIA  2006).  
    The   conviction   in   question   is   for   violating   Cal.   Penal  
Code   §261.5(c),   which   makes   it   a   crime   to   engage   in   sexual  
intercourse  with  a  person  under  the  age  of  18,  if  the  defend-­‐‑
ant  is  at  least  three  years  older.  The  Board  has  held  that  this  
offense  constitutes  “sexual  abuse  of  a  minor”.  Velasco-­‐‑Giron  
was   18   at   the   time;   the   girl   was   15;   but   the   Board   makes  
nothing   of   these   ages,   and   it   asks   (so   we   too   must   ask)  
whether  the  crime  is  categorically  “sexual  abuse  of  a  minor.”  
The   Board’s   affirmative   answer   stems   from   §3509(a)(8),  
which  defines  “sexual  abuse”  as  “the  employment,  use,  per-­‐‑
suasion,   inducement,   enticement,   or   coercion   of   a   child   to  
engage  in,  or  assist  another  person  to  engage  in,  sexually  ex-­‐‑
plicit  conduct  or  the  rape,  molestation,  prostitution,  or  other  
form   of   sexual   exploitation   of   children,   or   incest   with   chil-­‐‑
dren”.  Elsewhere  the  Criminal  Code  defines  a  “minor”  as  a  
person  under  18.  See  18  U.S.C.  §§  2256(1),  2423(a).  
   The   Board   equates   “child”   with   “minor”;   Velasco-­‐‑Giron  
does   not   argue   otherwise.   Instead   he   contends   that   the  
Board  should  use  §2243(a),  which  defines  “sexual  abuse  of  a  
minor”  as  engaging  in  a  “sexual  act”  (a  phrase  that  includes  
fondling   as   well   as   intercourse)   with   a   person   between   the  
No.  12-­‐‑2353                                                                      3  

ages  of  12  and  15,  if  the  offender  is  at  least  four  years  older.  
The  offense  under  Cal.  Penal  Code  §261.5(c)  does  not  satisfy  
that  definition  categorically—and  Velasco-­‐‑Giron’s  acts  don’t  
satisfy  it  specifically  (the  age  gap  of  18  to  15  is  three  years).  
     If  the  Immigration  and  Nationality  Act  supplied  its  own  
definition   of   “sexual   abuse   of   a   minor,”   ours   would   be   an  
easy   case.   But   it   does   not.   That’s   why   the   Board   had   to  
choose,   and   the   possibilities   include   §3509(a)(8),   §2243(a),   a  
few  other  sections  in  the  Criminal  Code,  and  a  definition  of  
the   Board’s   invention.   Section   1101(a)(43)(A)   specifies   that  
the  category  “aggravated  felony”  includes  “murder,  rape,  or  
sexual   abuse   of   a   minor”.   The   Board   noted   in   Rodriguez-­‐‑
Rodriguez   that   Congress   could   have   written   something   like  
“murder,  rape,  or  sexual  abuse  of  a  minor  (as  defined  in  sec-­‐‑
tion   2243   of   title   18)”   but   did   not   do   so—though   other   sec-­‐‑
tions  do  designate  specific  federal  statutes.  See,  e.g.,  8  U.S.C.  
§1101(a)(43)(B):   “illicit   trafficking   in   a   controlled   substance  
(as   defined   in   section   802   of   title   21),   including   a   drug   traf-­‐‑
ficking   crime   (as   defined   in   section   924(c)   of   title   18)”.   The  
Board  stated  that,  because  Congress  chose  to  use  a  standard  
rather   than   a   cross-­‐‑reference,   it   would   be   inappropriate   for  
the  Board  to  adopt  §2243(a)  as  the  sole  definition;  §3509(a)(8)  
is  more  open-­‐‑ended,  which  the  Board  saw  as  a  better  match  
given   the   legislative   decision   not   to   limit   the   definition   by  
cross-­‐‑reference.  
     A   case   such   as   Velasco-­‐‑Giron’s   shows   one   reason   why.  
The  offense  under  Cal.  Penal  Code  §261.5(c)  is  a  member  of  a  
set  that  used  to  be  called  “statutory  rape”;  it  fits  comfortably  
next   to   “rape”   in   §1101(a)(43)(A);   but   adopting   §2243(a)   as  
an  exclusive  definition  would  make  that  impossible.  What’s  
more,   to   adopt   §2243(a)   as   the   only   definition   would   be   to  
4                                                                  No.  12-­‐‑2353  

eliminate  the  possibility  that  crimes  against  persons  aged  11  
and  under,  or  16  or  17,  could  be  “sexual  abuse  of  a  minor.”  
(Recall  that  §2243(a)  deals  only  with  victims  aged  12  to  15.)  
    When  resolving  ambiguities  in  the  Immigration  and  Na-­‐‑
tionality   Act—and   “sexual   abuse   of   a   minor”   deserves   the  
label   “ambiguous”—the   Board   has   the   benefit   of   Chevron  
U.S.A.  Inc.  v.  Natural  Resources  Defense  Council,  Inc.,  467  U.S.  
837  (1984),  under  which  the  judiciary  must  respect  an  agen-­‐‑
cy’s   reasonable   resolution.   See,   e.g.,   Scialabba   v.   Cuellar   de  
Osorio,   134   S.   Ct.   2191,   2203   (2014);   INS   v.   Aguirre-­‐‑Aguirre,  
526  U.S.  415,  424–25  (1999).  We  have  considered  the  Board’s  
approach  to  “sexual  abuse  of  a  minor”  five  times,  and  each  
time  we  have  held  that  Rodriguez-­‐‑Rodriguez  takes  a  reasona-­‐‑
ble  approach  to  the  issue.  See  Lara-­‐‑Ruiz  v.  INS,  241  F.3d  934,  
939–42   (7th   Cir.   2001);   Guerrero-­‐‑Perez   v.   INS,   242   F.3d   727,  
735  n.3  (7th  Cir.  2001)  (also  accepting  the  Board’s  conclusion  
that  a  crime  that  a  state  classifies  as  a  misdemeanor  may  be  
an   “aggravated   felony”   for   federal   purposes);   Espinoza-­‐‑
Franco  v.  Ashcroft,  394  F.3d  461  (7th  Cir.  2004);  Gattem  v.  Gon-­‐‑
zales,   412   F.3d   758,   762–66   (7th   Cir.   2005);   Gaiskov   v.   Holder,  
567  F.3d  832,  838  (7th  Cir.  2009).  
      Velasco-­‐‑Giron   maintains   that   sexual   intercourse   with   a  
person  under  18,  by  someone  else  at  least  three  years  older,  
is   not   “sexual   abuse   of   a   minor.”   We   could   reach   that   con-­‐‑
clusion,  however,  only  if  the  Board  exceeded  its  authority  in  
Rodriguez-­‐‑Rodriguez  by  looking  to  18  U.S.C.  §3509(a)(8)  as  the  
starting   point   for   understanding   “sexual   abuse”   and   to   18  
U.S.C.  §§  2256(1),  2423(a)  for  the  definition  of  a  “minor”  as  a  
person   under   18.   Our   five   decisions   holding   that   the   ap-­‐‑
proach   of   Rodriguez-­‐‑Rodriguez   is   within   the   Board’s   discre-­‐‑
No.  12-­‐‑2353                                                                 5  

tion   foreclose   Velasco-­‐‑Giron’s   arguments,   unless   we   are  
prepared  to  overrule  them  all—which  he  asks  us  to  do.  
    He   relies   principally   on   Estrada-­‐‑Espinoza   v.   Mukasey,   546  
F.3d  1147  (9th  Cir.  2008)  (en  banc),  which  held  that  the  Board  
erred   in   treating   a   violation   of   Cal.   Penal   Code   §261.5(c)   as  
“sexual  abuse  of  a  minor.”  Estrada-­‐‑Espinoza  reached  this  con-­‐‑
clusion  because  §261.5(c)  does  not  satisfy  the  definition  in  18  
U.S.C.  §2243(a),  which  requires  a  victim  under  the  age  of  16  
and  a  four-­‐‑year  age  difference.  To  justify  adopting  the  defi-­‐‑
nition  in  §2243(a),  the  Ninth  Circuit  rejected  the  Board’s  ap-­‐‑
proach  in  Rodriguez-­‐‑Rodriguez,  holding,  546  F.3d  at  1157  n.7,  
that  it  flunks  Step  One  of  Chevron—that  is  to  say,  an  agency  
lacks   discretion   if   Congress   has   made   the   decision   and   left  
no  ambiguity  for  the  agency  to  resolve.  That’s  circular,  how-­‐‑
ever.   If   the   court   has   already   decided   that   the   only   proper  
definition   comes   from   §2243(a),   then   of   course   there’s   no  
discretion   for   the   Board   to   exercise.   But   the   phrase   “sexual  
abuse  of  a  minor”  that  the  Board  must  administer  appears  in  
8   U.S.C.   §1101(a)(43)(A),   not   18   U.S.C.   §2243(a),   and  
§1101(a)(43)(A)  is  open-­‐‑ended.  Precision  is  vital  in  a  criminal  
statute;   it   is   less   important   in   a   civil   statute   such   as  
§1101(a)(43)(A),  and  the  Board  was  entitled  to  find  that  Con-­‐‑
gress  omitted  a  statutory  reference  from  §1101(a)(43)(A)  pre-­‐‑
cisely  in  order  to  leave  discretion  for  the  agency.  
   The  Ninth  Circuit  also  concluded  that  Chevron  is  inappli-­‐‑
cable   to   Rodriguez-­‐‑Rodriguez   because   the   Board   adopted   a  
standard  rather  than  a  rule.  We’ll  come  back  to  this,  but  for  
now   two   points   stand   out.   First,   the   Ninth   Circuit   did   not  
identify  any  authority  for  its  view  that  Chevron  is  limited  to  
rules.   It   did   cite   Christensen   v.   Harris   County,   529   U.S.   576  
(2000),   which   holds   that   an   opinion   letter   from   an   agency  
6                                                                No.  12-­‐‑2353  

does   not   come   within   Chevron,   but   that’s   a   different   point.  
Christensen  is  a  precursor  of  United  States  v.  Mead  Corp.,  533  
U.S.   218   (2001),   which   concluded   that   only   regulations   and  
administrative   adjudications   come   within   Chevron.   Rodri-­‐‑
guez-­‐‑Rodriguez  is  an  administrative  adjudication  with  prece-­‐‑
dential   effect;   it   is   part   of   Chevron’s   domain.   Second,   the  
Ninth  Circuit’s  view  that  Rodriguez-­‐‑Rodriguez  did  not  adopt  a  
“rule”   misunderstands   what   the   Board   did.   It   decided   to  
take   the   definition   in   §3509(a)(8)   as   its   guide.   The   agency  
could  have  issued  a  regulation  pointing  to  §3509(a)(8)  or  re-­‐‑
peating  its  language  verbatim,  and  it  is  hard  to  imagine  that  
a   court   then   would   have   said   “not   precise   enough.”   True,  
§3509(a)(8)   itself   is   open-­‐‑ended;   the   Board   needs   to   classify  
one  state  statute  at  a  time,  and  the  statutory  language  leaves  
room  for  debate  about  whether  a  particular  state  crime  is  in  
or  out.  Yet  many  statutes  and  regulations  adopt  criteria  that  
leave  lots  of  cases  uncertain.  If  §3509(a)(8)  is  good  enough  to  
be  part  of  the  United  States  Code,  why  would  an  agency  be  
forbidden  to  adopt  its  approach?  
      At  all  events,  it  would  not  be  possible  for  us  to  follow  Es-­‐‑
trada-­‐‑Espinoza  without  overruling  Lara-­‐‑Ruiz  and  its  four  suc-­‐‑
cessors,  for  they  hold  that  Rodriguez-­‐‑Rodriguez  is  indeed  enti-­‐‑
tled  to  respect  under  Chevron  and  is  a  permissible  exercise  of  
the   Board’s   discretion.   Nor   are   we   the   only   circuit   to   reach  
that   conclusion.   Oouch   v.   Department   of   Homeland   Security,  
633  F.3d  119,  122  (2d  Cir.  2011);  Mugalli  v.  Ashcroft,  258  F.3d  
52,   60   (2d   Cir.   2001);   and   Restrepo   v.   Attorney   General,   617  
F.3d  787,  796  (3d  Cir.  2010),  all  hold  that  Rodriguez-­‐‑Rodriguez  
is   entitled   to   Chevron   deference.   Bahar   v.   Ashcroft,   264   F.3d  
1309,  1312  (11th  Cir.  2001),  also  accepts  Rodriguez-­‐‑Rodriguez,  
though  without  explicit  reliance  on  Chevron.  Meanwhile  the  
Fifth  Circuit  has  held  that,  as  a  matter  of  federal  law  under  
No.  12-­‐‑2353                                                                     7  

the   Sentencing   Guidelines,   a   “minor”   in   the   phrase   “sexual  
abuse   of   a   minor”   is   a   person   under   the   age   of   18.   United  
States   v.   Rodriguez,   711   F.3d   541   (5th   Cir.   2013)   (en   banc).   If  
that’s  so,  then  it  would  be  hard  to  see  a  problem  in  using  the  
same   age   line   to   identify   “sexual   abuse   of   a   minor”   for   im-­‐‑
migration  purposes.  
     Our   dissenting   colleague   observes   (see   page   16)   that  
most  states  treat  persons  16  and  older  as  adults  for  the  pur-­‐‑
pose   of   defining   sex   offenses.   Yet   18   U.S.C.   §2256(1)   and  
§2423(a)   define   18   as   adulthood.   A   federal   court   may   set  
aside   administrative   decisions   that   are   contrary   to   law,   but  
nothing  permits  us  to  reject  agency  decisions  that  follow  the  
United  States  Code,  no  matter  how  many  states  use  a  differ-­‐‑
ent  age  demarcation.  Our  colleague’s  view  that  “[t]he  ques-­‐‑
tion  the  Board  should  be  addressing  is  the  gravity  of  particu-­‐‑
lar  sexual  offenses  involving  minors”  (page  16)  amounts  to  a  
conclusion  that  the  Board’s  approach  in  Rodriguez-­‐‑Rodriguez  
is  a  substantively  bad  policy.  As  we  have  observed,  howev-­‐‑
er,  Chevron  permits  the  Board  to  establish  its  own  doctrines  
when  implementing  ambiguous  statutes.  
     The   dissent   also   maintains   that   the   Board   has   departed  
from   its   own   precedent   by   supposing   that   Rodriguez-­‐‑
Rodriguez   adopted   §3509(a)(8)   as   an   exclusive   test,   rather  
than   (as   the   Board   put   it   in   Rodriguez-­‐‑Rodriguez)   as   a  
“guide.”   Yet   the   Board’s   decision   in   this   case   states   that  
§3509(a)(8)  is  being  used  “as  a  guide  in  identifying  the  types  
of  crimes  that  we  would  consider  to  constitute  sexual  abuse  
of   a   minor”   (emphasis   added).   If   the   Board   in   some   other  
case  had  classified  Cal.  Penal  Code  §261.5(c)  (or  another  ma-­‐‑
terially   similar   law)   as   not   constituting   “sexual   abuse   of   a  
minor,”   then   there   would   be   a   genuine   concern   about   ad-­‐‑
8                                                                  No.  12-­‐‑2353  

ministrative  inconsistency,  but  our  dissenting  colleague  does  
not  identify  any  such  divergence.  
      Nor   does   Velasco-­‐‑Giron,   who   (unlike   the   dissent)   does  
not   contend   that   the   Board   has   been   self-­‐‑contradictory   or  
that  it  erred  by  choosing  18  as  the  age  of  majority.  Quite  the  
contrary,   Velasco-­‐‑Giron   writes   that   the   Board’s   disposition  
here  “flowed  …  from”  Rodriguez-­‐‑Rodriguez.  He  acknowledg-­‐‑
es   that   the   Board   has   followed   its   own   precedent,   which   it  
established   years   before   (in   a   decision   enforced   by   Afridi   v.  
Gonzales,   442   F.3d   1212   (9th   Cir.   2006)),   that   a   violation   of  
Cal.  Penal  Code  §261.5(c)  entails  “sexual  abuse  of  a  minor.”  
That’s   why   Velasco-­‐‑Giron   asks   us   to   reject   Rodriguez-­‐‑
Rodriguez   and   all   of   its   sequels,   as   the   Ninth   Circuit   did   in  
Estrada-­‐‑Espinoza  (which  overruled  Afridi).  
    We   promised   to   return   to   the   question   whether,   as   the  
Ninth  Circuit  believes,  Chevron  is  inapplicable  to  standards.  
We  cannot  locate  any  such  doctrine  in  the  Supreme  Court’s  
decisions.  Just  this  year,  for  example,  the  Court  held  that  the  
EPA’s   implementation   of   a   statute   requiring   each   state   to  
take   account   of   how   its   emissions   affect   other   states   is   cov-­‐‑
ered   by   Chevron,   even   though   the   EPA’s   approach   calls   for  
the  balancing  of  multiple  factors,  including  cost.  EPA  v.  EME  
Homer   City   Generation,   L.P.,   134   S.   Ct.   1584   (2014).   Many  
similar  examples  could  be  given,  including  the  National  La-­‐‑
bor   Relation   Board’s   vague   (and   shifting)   specification   of  
“unfair   labor   practices,”   which   the   Board   has   tried   vainly  
since  its  creation  in  1935  to  reduce  to  a  rule.  The  Board’s  def-­‐‑
inition  of  an  “unfair  labor  practice”  remains  a  standard,  and  
ambulatory   even   by   the   standard   of   standards,   but   for   all  
that  one  to  which  the  Supreme  Court  consistently  defers.  
No.  12-­‐‑2353                                                                 9  

     If  more  support  were  needed,  Aguirre-­‐‑Aguirre  provides  it.  
That  decision  reversed  the  Ninth  Circuit  for  failing  to  accord  
Chevron   deference   to   one   of   the   Board’s   interpretive   stand-­‐‑
ards.  An  alien  who  committed  a  “serious  nonpolitical  crime”  
before   entering   the   United   States   is   ineligible   for   asylum.   8  
U.S.C.   §1231(b)(3)(B)(iii)   (formerly   §1253(h)(2)(C)).   The  
Board   has   approached   “serious   nonpolitical   crime”   in   com-­‐‑
mon-­‐‑law  fashion,  ruling  one  crime  at  a  time  that  an  offense  
does,  or  doesn’t,  meet  this  standard.  It  has  not  attempted  to  
formulate   a   rule   that   would   dictate   the   classification   of   all  
crimes.   The   Ninth   Circuit   was   dissatisfied   with   the   Board’s  
approach,   but   the   Supreme   Court   held   it   entitled   to   respect  
under  Chevron.  If  the  Board  can  define  “serious  nonpolitical  
crime”  one  case  at  a  time,  why  can’t  it  define  “sexual  abuse  
of  a  minor”  one  case  at  a  time?  Actually  Rodriguez-­‐‑Rodriguez  
does  better  than  that,  by  drawing  a  precise  age  line  at  18  and  
using  §3509(a)(8)  as  a  guide.  
     If   what   the   Board   did   in   Aguirre-­‐‑Aguirre   was   enough,  
what   it   did   in   Rodriguez-­‐‑Rodriguez   was   enough.   When   an  
agency   chooses   to   address   topics   through   adjudication,   it  
may  proceed  incrementally;  it  need  not  resolve  every  variant  
(or   even   several   variants)   in   order   to   resolve   one   variant.  
See,  e.g.,  SEC  v.  Chenery  Corp.,  332  U.S.  194,  203  (1947);  Heck-­‐‑
ler  v.  Ringer,  466  U.S.  602,  617  (1984).  This  is  “one  of  the  earli-­‐‑
est   principles   developed   in   American   administrative   law”.  
Almy  v.  Sebelius,  679  F.3d  297,  303  (4th  Cir.  2012).  
     Many  judges  dislike  administrative  adjudication  because  
they   think   standards   generated   in   common-­‐‑law   fashion   are  
poorly   theorized   and   too   uncertain   to   give   adequate   notice  
to   persons   subject   to   regulation.   Judge   Friendly   once   held,  
for  these  reasons  and  others,  that  the  NLRB  must  replace  ad-­‐‑
10                                                               No.  12-­‐‑2353  

judication  with  rulemaking  when  it  wants  to  announce  rules  
of   general   application.   Bell   Aerospace   Co.   v.   NLRB,   475   F.2d  
485  (2d  Cir.  1973).  But  the  Supreme  Court  was  not  persuad-­‐‑
ed   and   unanimously   concluded   that   an   agency   can   choose  
freely   between   rules   and   standards,   between   rulemaking  
and   adjudication.   NLRB   v.   Bell   Aerospace   Co.,   416   U.S.   267  
(1974).   Since   Bell   Aerospace   “[t]he   Court   has   not   even   sug-­‐‑
gested  that  a  court  can  constrain  an  agency’s  choice  between  
rulemaking  and  adjudication”.  Richard  J.  Pierce,  Jr.,  I  Admin-­‐‑
istrative  Law  Treatise  §6.9  at  510  (5th  ed.  2010).  
      Velasco-­‐‑Giron   proposes   a   more   ambitious   doctrine   than  
the  one  Judge  Friendly  favored.  He  wants  the  Board  not  only  
to   replace   standards   with   rules   but   also   to   adopt   rules   that  
are   complete   and   self-­‐‑contained.   In   Velasco-­‐‑Giron’s   view,  
until  the  Board  has  solved  every  interpretive  problem  in  the  
phrase  “sexual  abuse  of  a  minor,”  and  shown  how  every  pos-­‐‑
sible  state  crime  must  be  classified,  it  cannot  decide  how  any  
state  conviction  can  be  classified.  That  requirement  would  be  
inconsistent  with  Aguirre-­‐‑Aguirre  and  would  send  the  Board  
on  an  impossible  quest.  
    Immigration   statutes   are   full   of   vague   words,   such   as  
“persecution,”   and   vague   phrases   such   as   “crime   of   moral  
turpitude.”   The   Board   has   not   found   a   way   to   solve   every  
interpretive   problem   in   these   phrases   and   has   chosen   the  
common-­‐‑law   approach.   Judges   have   failed   to   turn   tort   law  
into  a  set  of  rules;  Holmes  declared  in  The  Common  Law  that  
they   were   bound   to   do   so   eventually,   but   more   than   130  
years   have   passed   without   the   goal   being   nearer.   Perhaps  
“sexual   abuse   of   a   minor”   will   prove   equally   intractable.  
Judges  are  not  entitled  to  require  the  impossible,  or  even  the  
answer   they   think   best.   Like   the   NLRB,   the   FTC,   the   SEC,  
No.  12-­‐‑2353                                                                 11  

and  many  another  agency,  the  BIA  is  a  policy-­‐‑making  insti-­‐‑
tution   as   well   as   a   judicial   one.   It   may   choose   standards   as  
the  best  achievable  policies.  Just  as  judges  do  every  day,  the  
Board  is  entitled  to  muddle  through.  
    The  petition  for  review  is  denied.  
12                                                No. 12-2353


     POSNER, Circuit Judge, dissenting. The ground on which
the petitioner was denied cancellation of removal (he does
not deny that he was removable, because of a conviction for
harassment and for violating an order of protection, see 8
U.S.C. §§ 1227(a)(2)(E)(i), (ii)) was that he had been con-
victed in California in 2005 of engaging in sexual intercourse
with a girl who was not yet 18 and was more than three
years younger than he. Cal. Penal Code § 261.5(c). She was in
fact 15 and he 18, but the Board of Immigration Appeals did
not consider the ages of either party to the sexual relation-
ship. It relied entirely on the fact that the girl was under 18
and he more than three years older. She could have been one
day short of her eighteenth birthday on the day when the
relationship began and that day could have been his twenty-
first birthday. The crime was punished as a misdemeanor
under California law and according to his uncontradicted
affidavit his only punishment was unsupervised probation.
The crime was reported by the girl’s father and the defen-
dant pleaded guilty on his nineteenth birthday; the sexual
relationship had been brief and consensual; that is another
fact the Board ignored.
    Now 26 years old, the petitioner has lived in the United
States since the age of 14 and is a lawful permanent resident.
The immigration judge said that “there are some extremely
strong equities in this case.” But the immigration statute pre-
cludes cancellation of removal of an alien who has been con-
victed of an “aggravated felony,” defined (for this purpose)
as including “murder, rape, or sexual abuse of a minor,” 8
U.S.C. § 1101(a)(43)(A), and the immigration judge ruled
that the California misdemeanor was “sexual abuse of a mi-
No. 12-2353                                                   13


nor” and therefore a categorical bar to cancellation of re-
moval. The Board of Immigration Appeals affirmed.
     So what is “sexual abuse of a minor”? We are obliged to
give a large measure of deference to the Board’s definition of
a term appearing in the immigration statutes. INS v. Aguirre-
Aguirre, 526 U.S. 415, 424–25 (1999); Arobelidze v. Holder, 653
F.3d 513, 519 (7th Cir. 2011). But the Board has not defined
“sexual abuse of a minor.” True, it said in this case, quoting
In re Rodriguez-Rodriguez, 22 I & N. Dec. 991, 995 (1999), that
it has defined the term—defined it “as encompassing any of-
fense that involves ’the employment, use, persuasion, in-
ducement, enticement, or coercion of a child to engage in
sexually explicit conduct or the rape, molestation, prostitu-
tion, or other form of sexual exploitation of children, or in-
cest with children.’”
     Rejecting a very narrow definition (advocated by Rodri-
guez-Rodriguez) of “sexual abuse of a minor” elsewhere in
the federal criminal code, see 18 U.S.C. § 2243, the Board in
Rodriguez-Rodriguez had taken the definition verbatim from a
provision of the federal criminal code that defines the rights
of child victims as witnesses. 18 U.S.C. § 3509(a)(8); see also
id., § 3509(a)(9), defining “sexually explicit conduct” very
broadly. Read literally, the definition would encompass the
petitioner’s misdemeanor, because obviously he induced the
girl to have sex with him. So if Rodriguez-Rodriguez had
adopted the definition in section 3509(a)(8), as the Board in
the present case said it had done (while also saying, as we’ll
see, that it hadn’t), as the definition of “sexual abuse of a mi-
nor” in the immigration statute, that would be the end of
this case. But Rodriguez-Rodriguez had gone on to say that “in
defining the term ‘sexual abuse of a minor,’ we are not
14                                                 No. 12-2353


obliged to adopt a federal or state statutory provision” and
“we are not adopting this statute as a definitive standard or
definition but invoke it as a guide in identifying the types of
crimes we would consider to be sexual abuse of a minor.” 22
I & N Doc. at 994, 996. In other words, the Board found the
definition useful given the facts of the Rodriguez-Rodriguez
case (which are very different from the facts of the present
case), but did not adopt it as the canonical definition of
“sexual abuse of a minor.”
    The Board repeated these points, qualifying the status of
the definition it had used in the earlier case, in the present
case, and added that to derive the meaning of the words
“sexual,” “minor,” and “abuse” in the aggravated-felony
provision of the immigration statute it would look to the
“ordinary, contemporary, and common meaning of the
words” (and for this it cited our decision in Espinoza-Franco
v. Ashcroft, 395 F.3d 461, 464–65 (7th Cir. 2005), quoting
United States v. Martinez-Carillo, 250 F.3d 1101, 1104 (7th Cir.
2001)). So neither in this case nor in Rodriguez-Rodriguez did
the Board adopt either the definition in the federal criminal
code or an alternative definition.
    In Rodriguez-Rodriguez the specific offense of which the
petitioner had been convicted was “indecency with a child
by exposure” in violation of Texas law, and the Board had
pointed to “the severity of the penalty” that the petitioner
had received—10 years’ imprisonment, the statutory maxi-
mum—as “demonstrat[ing] that Texas considers the crime to
be serious. In consideration of these factors, we find that in-
decent exposure in the presence of a child by one intent on
sexual arousal is clearly sexual abuse of a minor within the
meaning of” the immigration statute. 22 I & N Doc. at 996.
No. 12-2353                                                    15


     So Rodriguez-Rodriguez did not define “sexual abuse of a
minor” in the immigration statute to encompass every crimi-
nal sexual activity involving a minor, as section 3509(a)(8) of
the federal criminal code seems to do. Instead it gave rea-
sons pertinent to the case before it, in particular the severity
of the punishment meted out by the state court, for conclud-
ing that the petitioner’s particular criminal offense had been
serious enough to merit designation as sexual abuse of a mi-
nor for purposes of immigration law. In the present case the
Board gave no reason for its similar, but less plausible, con-
clusion. Given the language it quoted in this case from the
earlier decision, it couldn’t have thought that Rodriguez-
Rodriguez had adopted the text of section 3509(a)(8) as the
definition of “sexual abuse of a minor” in the immigration
statute. But if it did think in its opinion in this case that Rod-
riguez-Rodriguez had done that, it was wrong, and was there-
fore misapplying Board precedent, and for that reason
(among others) its decision could not stand. Huang v. Mu-
kasey, 534 F.3d 618, 620 (7th Cir. 2008); Ssali v. Gonzales, 424
F.3d 556, 564–66 (7th Cir. 2005); Hernandez v. Ashcroft, 345
F.3d 824, 846–47 (9th Cir. 2003). Treating the federal statute
as merely a guide obliged the Board in this case to go be-
yond the definition of sexual abuse in the federal criminal
code, and it failed to do that, the critical omission being a
failure to consider the gravity of the petitioner’s crime and
punishment in relation to the crime and punishment in Rod-
riguez-Rodriguez.
    Characteristically (see, e.g., Benitez Ramos v. Holder, 589
F.3d 426, 430 (7th Cir. 2009); Miljkovic v. Ashcroft, 376 F.3d
754, 756–57 (7th Cir. 2004)), the Justice Department tries to
remedy the deficiencies of the Board’s analysis by supplying
reasons (including references to social science data) why the
16                                                  No. 12-2353


petitioner’s offense should be regarded as grave; in doing so
the Department invites us to flout SEC v. Chenery Corp., 318
U.S. 80 (1943).
     The inadequacy of the Board’s analysis would not be fa-
tal if the correctness of the conclusion could not be ques-
tioned. (For then the Board’s error would be harmless.) It
could not be questioned if, for example, the petitioner had
been convicted of a violent rape. But voluntary sexual inter-
course between a just-turned 21 year old and an about-to-
turn 18 year old (the premise of the Board’s opinion, for it
declined to consider the actual facts of the petitioner’s mis-
demeanor) is illegal in only ten states; in the other forty
states, the age of consent is either 16 or 17. The petitioner’s
sentence to unsupervised probation should tell us what Cali-
fornia, though one of the ten, thinks of the gravity of his of-
fense. The age of consent is 16 in a majority of the states (31)
as well as in the Model Penal Code, § 213.3(1)(a). What cen-
tury is the Board of Immigration Appeals living in? By age
17, 40 percent of American girls have had sexual intercourse.
Guttmacher Institute, Fact Sheet, “American Teens’ Sexual
and Reproductive Health: Sexual Activity,” May 2014, www.
guttmacher.org/pubs/FB-ATSRH.html (visited Sept. 3, 2014).
     One might have expected the Board to go with the ma-
jority view of the states. For remember that the Board does
not regard the definition of sexual abuse in the federal
criminal code as a straitjacket. It is merely a guide and all the
other potential sources of guidance point in the opposite di-
rection to the Board’s ruling in this case. Besides the sources
of guidance just mentioned, see, e.g., United States v. Osborne,
551 F.3d 718, 720–21 (7th Cir. 2009); United States v. Lopez-
Solis, 447 F.3d 1201, 1207, 1209 (9th Cir. 2006). If a 10-year
No. 12-2353                                               17


prison sentence informs the Board’s judgment of whether a
sexual offense involving a minor should be deemed an ag-
gravated felony, as we learn from Rodriguez-Rodriguez that it
does, then a sentence of unsupervised probation should in-
form the Board’s judgment as well, yet is not mentioned in
the Board’s opinion in this case.
     Nor is this a case in which the immigration judge pro-
vided the analysis and the Board relied on it. The immigra-
tion judge provided no analysis but said merely that she was
bound by Rodriguez-Rodriguez and that the petitioner’s con-
viction “constitutes sexual abuse of a minor and although
treated as a misdemeanor, under state law and in [Velasco-
Giron’s] case by its terms constitutes an aggravated felony
under” the immigration statute. The passage I’ve just quoted
is garbled, but implies that the Board has laid down a rule
that any unlawful sexual activity involving a minor, how-
ever trivial, is an aggravated felony. It has never laid down
such a rule.
    The majority opinion misreads Rodriguez-Rodriguez as
having adopted a rule that governs this case. The same mis-
reading invalidates the Board’s decision in this case.